UNITED STATES COURT OF APPEALS
                      for the Fifth Circuit

              _____________________________________

                           No. 91-3781
              _____________________________________

                       UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                VERSUS

          MIGUEL VAQUERO, a/k/a Michael or Mike Vacuero
   or Vaccaro, CLARENCE TAYLOR, JR, and HERMAN J. MOUTON, JR.,

                                                Defendants-Appellants.


              _____________________________________

                           No. 91-3805
              _____________________________________

                       UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                VERSUS

                         CLARENCE TAYLOR, JR.

                                                   Defendant-Appellant.

     ______________________________________________________

          Appeals from the United States District Court
               for the Middle District of Louisiana

     ______________________________________________________
                         (July 26, 1993)
Before CHIEF JUDGE POLITZ, KING and DUHÉ, Circuit Judges.

DUHÉ, Circuit Judge.

                              BACKGROUND

     In 1991, Clarence Taylor, Miguel Vaquero, and Herman Mouton

were indicted and convicted for conspiring to possess cocaine

with intent to distribute and conspiring to distribute cocaine in
violation of 21 U.S.C. § 846 and 18 U.S.C. § 2.   Herman Mouton

was also indicted and convicted for unlawfully using a

communications facility in violation of 21 U.S.C. § 843(b).

     The cocaine conspiracy revolved around Linda Howard, a Baton

Rouge drug dealer who, unbeknownst to Appellants, was cooperating

with law enforcement officials.   Howard bought cocaine from

Appellant Vaquero's business partner and friend, Jesus Blanco,

who resided in Florida.   In turn, Appellants Mouton and Taylor

purchased cocaine from Howard, to resell it elsewhere in

Louisiana.

     Much of the evidence consisted of videotapes and recorded

telephone conversations gathered by law enforcement officials

using hidden cameras and recording devices in Howard's home and

telephone.   Taylor, Vaquero, and Mouton each appeal.   We affirm.

                            DISCUSSION

I.   Clarence Taylor

     A.    Sufficient Evidence

     Taylor moved for a judgment of acquittal at the close of the

Government's case, but not at the close of his case.    We

therefore restrict our review of his claim to whether his

conviction results in a manifest miscarriage of justice.     United

States v. Knezek, 964 F.2d 394, 399-400 (5th Cir. 1992).     A

miscarriage of justice exists if the record is devoid of evidence

pointing to guilt or if the evidence on a key element of the

offense is so tenuous that a conviction would be shocking.

United States v. Pierre, 958 F.2d 1304, 1310 (5th Cir. 1992).


                                  2
     The indictment charged Taylor with conspiring to possess and

distribute cocaine from November 1990 until January 1991.    He

argues that insufficient evidence exists of his involvement in

the conspiracy during this time frame because of Howard's

testimony that she personally did not give or sell cocaine to

Taylor in November, December, or January and Jeffrey Hale's

testimony that he did not know whether he met with Taylor to deal

cocaine during November, December, or January.

     We note that Taylor need not have purchased cocaine directly

from Howard or Hale in order to be involved in the conspiracy.

Only slight evidence is needed to connect an individual to an

illegal conspiracy once the United States has produced evidence

of that conspiracy.    United States v. Duncan, 919 F.2d 981, 991

(5th Cir. 1990), cert. denied, 111 S. Ct. 2036 (1991).    A

defendant is presumed to continue involvement in a conspiracy

unless that defendant makes a substantial affirmative showing of

withdrawal, abandonment, or defeat of the conspiratorial purpose.

United States v. Branch, 850 F.2d 1080 (5th Cir. 1988), cert.

denied, 488 U.S. 1018 (1989).   The defendant has the burden of

going forward with such evidence.     United States v. MMR Corp.

(LA), 907 F.2d 489, 499-500 (5th Cir. 1990), cert. denied, 111
S. Ct. 1388 (1990).    The record reveals substantial evidence that

Taylor was deeply involved in the conspiracy prior to November

1990.1

1
   The following excerpts of Howard's testimony support this
finding.
     Q. After you met Clarence Taylor what kind of discussions

                                  3
     To prove his withdrawal from the conspiracy, Taylor must

show "[a]ffirmative acts inconsistent with the object of the


did you have with him?
     A. I told him I could obtain the cocaine that he was
looking for at a reasonable price. . . .
     Q. Who was present when these kilos [of cocaine] were
tested for quality?
     A. Clarence and another individual that I know as Bruce.
. . .
     Q. Now, when was the last time both you and Clarence Taylor
went to Florida?
     A. It was sometime around the first of February of 1990.
. . .
     Q. Now, that last instance you discussed, the last time you
went with Clarence Taylor to Florida, would that have been around
February of 1990?
     A. Yes, sir.
     Q. And how much cocaine were both of you intending to
obtain in Florida?
     A. He was buying eighteen kilos and I was buying one. So
that made it a total of nineteen kilos. . . .
     Q. Following this last trip that you made to Florida did
you cut your ties with Jesus Blanco?
     A. No, sir.
     Q. Now, following this last trip that you made to Florida
did Jesus blanco start to make deliveries into Baton Rouge?
     A. Yes, sir.
     Q. How were these deliveries made into Baton Rouge by Jesus
Blanco?
     A. By automobile.
     Q. How would you negotiate a purchase for delivery with
Jesus Blanco prior to the actual receipt, or the actual receipt
of the cocaine?
     A. I would call him and tell him that I needed something,
or he would call me and tell me that he had something and he was
bringing it in.
     Q. Whenever you said you needed something did you have an
idea as to who your customers were at the time?
     A. Yes, sir.
     Q. And how much they were purchasing?
     A. Yes, sir.
     Q. And was Clarence Taylor one of your customers?
     A. Yes. . . .
     Q. What happened to those four kilos of cocaine?
     A. I sold them eventually.
     Q. How did you sell them?
     A. I sold them two at a time.
     Q. To whom?
     A. Clarence Taylor. Well, I gave them to Van for Clarence.

                                4
conspiracy and communicated in a manner reasonably calculated to

reach co-conspirators."   United States v. United States Gypsum

Co., 438 U.S. 422, 464-465 (1978).   Howard and Hale's testimony

that they did not directly sell cocaine to Taylor from November

1990 to January 1991 does not carry this burden.    Taylor did not

demonstrate his withdrawal from the conspiracy and we therefore

conclude that his conviction did not result in a manifest

miscarriage of justice.

     B.   Prior Acts

     A detective with the Osceola County Sheriff's office in

Florida testified that in February of 1990 he stopped Taylor's

vehicle in Florida and searched it with Taylor's consent and

found over $350,000 in Taylor's car.   A deputy with the Chambers

County Sheriff's office in Texas testified that in May of 1990 he

stopped Taylor and his father outside of Beaumont, Texas and

found approximately $26,000 as well as a pound and a quarter of

cocaine in the vehicle.   The court admitted this evidence

pursuant to Rule 404(b) to prove motive, opportunity, intent, or

preparation.   Taylor contends this was error because the evidence

was more prejudicial than probative in violation of Rule 403.

     Our thorough review of the record reveals that Taylor did

not make a Rule 403 objection to the evidence.   We are therefore

limited to the plain error standard of review.     United States v.

Blankenship, 746 F.2d 233, 238 (5th Cir. 1984); see United States

v. Arteaga-Limones, 529 F.2d 1183, 1198-99 (5th Cir. 1976), cert.

denied, 429 U.S. 920 (1976).


                                 5
     Taylor's cocaine conspiracy transferred cocaine between

Louisiana and Florida by car and airplane, and the amounts of

money involved reached the tens if not hundreds of thousands of

dollars.    The money and cocaine found during Taylor's prior stops

and searches in Florida and Texas strongly indicate motive and

intent to carry drugs and money interstate.   We therefore

conclude that the court did not clearly err in admitting the

evidence.    The evidence was not more prejudicial than probative.

     C.     Sentencing

     Taylor argues that the court erred by (1) increasing his

offense level under United States Sentencing Commission,

Guidelines Manual, § 3B1.1(c) (Nov. 1990), for his role as a

"leader," (2) increasing his offense level under U.S.S.G. §

2D1.1(b)(1) for possessing a weapon during the commission of a

drug offense, and (3) increasing his offense level for

obstruction of justice based on perjury, under U.S.S.G. § 3C1.1.

            1.   Taylor's Role as a Leader

     Section 3B1.1(c) requires a two level increase in a

defendant's offense level if the defendant was an organizer,

leader, manager, or supervisor in the criminal activity.

Taylor's level was increased because the presentence report

identified him as a leader in drug trafficking activities because

he independently determined whether to purchase cocaine from the

co-conspirators, made decisions about it's quantity, price, and

place of delivery, and directed others to transport it.

     Taylor argues that this enhancement was error because this


                                  6
information is based on unsubstantiated claims against him, and

because the conduct portraying him as a leader did not occur

during the time frame of the conspiracy.

     Information with a "sufficient indicia of reliability to

support its probable accuracy," may be relied upon.      See United

States v. Alfaro, 919 F.2d 962, 966 (5th Cir. 1990) (quoting

U.S.S.G. § 6A1.3(a)).   An addendum to the presentence report

states that the information is based on statements from

confidential informants and cooperating defendants.   Having

reviewed the presentence report and the sentencing hearing, we

find that this information had a sufficient indicia of

reliability to support the district court's finding that Taylor

had a leadership role in the conspiracy.    See United States v.

Ramirez, 963 F.2d 693, 708 (5th Cir. 1992), cert. denied, 113
S. Ct. 388 (1992).

     Regarding Taylor's claim that the "leadership conduct"

occurred prior to November 1990, we first note that § 1B1.3

provides that offense level adjustments shall be determined on

the basis of all acts committed by the defendant "that occurred

during the commission of the offense of conviction [or] in

preparation for that offense."   Additionally, the introductory

commentary to § 3B1.1 states that the determination of a

defendant's role in the offense "is to be made on the basis of

all conduct within the scope of § 1B1.3 . . . and not solely on

the basis of elements and acts cited in the count of conviction."

The court heard testimony specifically identifying Taylor's role


                                 7
as a leader and supervisor in the overall cocaine conspiracy.

Given this evidence, we find that the court did not clearly err

in enhancing Taylor's offense level for his role as a leader.

            2.     Possession of a Weapon

     We review a court's decision to apply U.S.S.G. § 2D1.1(b)(1)

for clear error.      United States v. Paulk, 917 F.2d 879, 882 (5th

Cir. 1990).      Taylor's offense level was increased by two because

(1) a .357 revolver was found under the driver's seat of his

vehicle one week after his arrest, and (2) a handgun was found in

the glove compartment of his rental car when he was stopped in

Florida in February 1990.     Taylor objected to this increase,

arguing that the gun found in the truck after his arrest was not

his and had not been placed there by him, and that the gun in his

car in Florida belonged to his passenger.

     After Taylor's arrest, police officers inventoried his truck

and had it towed to an impoundment lot by a wrecker service that

has a contract with the Baton Rouge Sheriff's Department.        One

week later, the owner of the impoundment lot noticed that the

driver's side door of Taylor's truck was not completely closed.

He approached the truck to close the door, saw the handle of a

revolver protruding from under the front of the driver's seat,

and called the Sheriff's Department.        The Sheriff's Department

searched the truck and found cocaine, in addition to the

revolver.    Taylor argues that the gun and cocaine were not his,

and that he did not place them in the truck.        He suggests that

both were planted in the truck sometime after the initial


                                    8
inventory search.    The record does not support Taylor's

position.2    The court reasonably adjusted his offense level based

on this evidence.

     Regarding the gun found in Florida, the presentence report

states that there is no indication in the police officer's report

that the gun belonged to Taylor's passenger.    The district court

considered this evidence during sentencing, and concluded that

"[t]here is no question that the earlier evidence in the court

indicated that Mr. Taylor knew there was a gun in the car [in

Florida], and in fact told the officer there was a handgun in the

glove box."    Furthermore, an offense level adjustment under §

2D1.1(B)(1) is not limited to situations where the defendant


2
 The owner of the wrecking service that towed Taylor's truck and
owns the impoundment lot where the truck was kept testified that
the truck was towed from the rear, for approximately eight miles,
to the impoundment lot. The only people who had access to the
truck in the lot were the lot owner and his two employees. The
employees moved the truck while it was in the lot; they
frequently shifted from forward to reverse, and drove over
gravel.
     The lot is surrounded on all sides by a six-foot fence, is
lit from dusk to dawn with vapor lights, is monitored with
observation cameras at all times, is protected by a two-year old
german shepherd and a billy goat, and the owner lives in his
office, approximately 500 feet from where the truck was kept. In
twenty-five years of business, the owner has never had an
incidence of theft or vandalism at his lot.
     It is quite plausible that in the course of being towed from
the rear, shifted from forward to reverse and back again, and
being driven over bumpy gravel, the revolver and cocaine could
have been shaken loose from deep beneath the front seat, where
they may have been overlooked during the initial inventory. In
the course of moving the truck, an employee could easily have
neglected to close the driver's side door completely.
Furthermore, the impoundment lot is secure and well-guarded; it
is unlikely that anyone could plant the evidence in the truck
without being detected by the employees, observation cameras,
german shepherd, or billy goat.

                                  9
possessed a gun during the offense of conviction.        U.S. v

Eastland, 989 F.2d 760, 769 (5th Cir. 1993).       Taylor's offense

level may be adjusted under § 2D1.1(b)(1) if he possessed a gun

during related relevant conduct.       Id.   The stop in Florida was

relevant and related to the cocaine conspiracy.

          3.      Obstruction of Justice

     Taylor's offense level was increased by two points for

obstruction of justice pursuant to U.S.S.G. §3C1.1 because,

during the motion to suppress hearing, Taylor testified falsely

by denying that he gave the police officer oral permission to

search his car.    U.S.S.G. §3C1.1, comment. (n.3(f)).

     Taylor objects to this adjustment, arguing that he did not

lie and that in the face of conflicting testimony regarding

whether he gave consent, the Application Notes to § 3C1.1 provide

that the balance should tip in his favor.       He also argues that he

was punished for exercising his constitutional right to take the

stand and deny that he consented to the search.

     We first note that the district court's imposition of a two

level enhancement for obstruction of justice was not clearly

erroneous, given the presentence report's statement that

information from the police report and officer's testimony

indicates that Taylor consented to the Florida vehicle search.

We next note that although Application Note 2 to § 3C1.1 states

that "suspect statements should be evaluated in a light most

favorable to the defendant," it does not require "the sentencing

judge to believe the defendant. . . . Instead, we believe the


                                  10
note simply instructs the sentencing judge to resolve in favor of

the defendant those conflicts about which the judge, after

weighing the evidence, has no firm conviction."     U.S. v. Franco-

Torres, 869 F.2d 797, 801 (5th Cir. 1989).   The judge in this

case was clearly convinced of Taylor's perjury.    Finally, we

certainly agree that Taylor has a constitutional right to testify

on his own behalf; Taylor does not, however, have a protected

right to testify falsely.   United States v. Matos, 907 F.2d 274,

276 (2nd Cir. 1990); United States v. Beaulieu, 900 F.2d 1537,

1539 (10th Cir. 1990), cert. denied, 497 U.S. 1009 (1990).

Taylor's constitutional rights were not infringed when the court

increased his base offense level based on his perjury.     United

States v. Dunnigan, 113 S. Ct. 1111 (1993); United States v.

Butler, 988 F.2d 537 (5th Cir. 1993).

II.   Miguel Vaquero

      A.   Sufficient Evidence

      We will affirm Vaquero's conviction for conspiring to

distribute and distributing cocaine if a rational trier of fact

could have found guilt beyond a reasonable doubt.    United States

v. Leed, 981 F.2d 202, 205 (5th Cir. 1993), cert. denied, 61
U.S.L.W. 3834 (U.S. June 14, 1993) (No.92-8287).    We will reverse

only if a reasonable jury would doubt whether the evidence proves

an essential element of the offense.

      To establish Vaquero's guilt, the government had to prove

(1) the existence of an agreement between two or more people to

violate the narcotics laws, (2) Vaquero's knowledge and intent to


                                 11
join the conspiracy and (3) Vaquero's voluntary participation in

the conspiracy.   United States v. Devine, 934 F.2d 1325, 1346

(5th Cir. 1991), cert. denied, 112 S. Ct. 954 (1992); United

States v. Lechuga, 888 F.2d 1472, 1476 (5th Cir. 1989).

     Vaquero argues that although a narcotics conspiracy existed,

and he knew about it, no rational jury could have found that he

intentionally and voluntarily participated in it because, out of

numerous video tapes and over 100 recorded telephone

conversations gathered by the government, he is implicated in

only one video.   In that video he is shown with his business

partner Jesus Blanco, at Linda Howard's home, and he agrees to

oversee future cocaine deliveries from Florida to Baton Rouge.

Vaquero testified that although the video portrays him as dealing

cocaine, in reality he was caught in the wrong place at the wrong

time, and nervously "played along" in order to protect himself.

     Having reviewed the videotape, we find that a rational jury

could easily have concluded that Vaquero voluntarily and

intentionally participated in the conspiracy.   The tape shows

Vaquero, sitting in the midst of a discussion about cocaine

dealing, relaxed and enthusiastic, to say the least.   This is not

a case of being present in a "climate of activity that reeks of

something afoul," as was the case in U.S. v. Maltos, 985 F.2d 743

(5th Cir. 1992) (holding that evidence of a defendant's presence

around cocaine dealers is insufficient to sustain a conspiracy

conviction).   Rather, Vaquero was photographed agreeing to

oversee cocaine transportation.    The jury heard his explanation,


                                  12
and reasonably found it incredible that he was just "playing

along."

     Vaquero also argues that the most important person the

prosecutor could have offered to testify to his intent and

voluntary participation in the conspiracy was Jesus Blanco, his

friend and business partner.    Blanco was also indicted for the

conspiracy, but entered into a plea agreement prior to trial.

Vaquero contends that the government's failure to call Blanco to

testify against him indicates that Blanco's testimony would be

adverse to the contention that Vaquero intended to join the

conspiracy.    This argument is meritless.   We refuse to speculate

as to the government's motivation in choosing witnesses, or to

speculate as to what testimony those witnesses may have provided.

     B.       Failure to Instruct the Jury

     The government introduced evidence of Taylor's and Mouton's

prior acts under Fed.R.Evid. 404(b).    Before this evidence was

introduced, Vaquero's counsel requested the court to instruct the

jury that the evidence was not attributable to Vaquero.    The

district court refused, stating "[a]t the close of all evidence,

if there [are] specific instructions that need to be given

regarding the use of certain tapes or certain videos regarding

Mr. Vaquero, we can put that in the final charge."    Vaquero

argues that this refusal constitutes error.

     A court's refusal to deliver a requested jury instruction is

reversible error only if the instruction: "(1) was substantially

correct; (2) was not substantially covered in the charge


                                 13
delivered to the jury; and (3) concerned an important issue so

that the failure to give it seriously impaired the defendant's

ability to present a given defense."   U.S. v. Duncan, 919 F.2d
981, 990 (5th Cir. 1990); United States v. Burroughs, 876 F.2d
366, 369 (5th Cir. 1989; United States v. Mollier, 853 F.2d 1169,

1174 (5th Cir. 1989).

      Vaquero has made no showing whatsoever that the refusal to

deliver his requested instruction at the time requested

constitutes reversible error.   Furthermore, Vaquero failed to

provide a proposed instruction to the court regarding this issue,

and failed to object to the court's closing jury charge, thereby

waiving any objection to the closing charge.3   See United States

v. Jacob, 781 F.2d 643 647-648 (8th Cir. 1986).

      C.   Prior Act

      The court allowed the government to introduce evidence of

3
    The court charged the jury in part:
      During this trial you have heard evidence of acts of the
      defendants which may be similar to those charged in the
      indictment but which were committed on other occasions. You
      must not consider any of this evidence in deciding if the
      defendants committed the acts charged in the indictment;
      however, you may consider this evidence for other very
      limited purposes. If you find beyond a reasonable doubt
      from other evidence in this case that a defendant did commit
      the acts charged in the indictment, then you may consider
      evidence of the similar acts allegedly committed on other
      occasions to determine, first, whether that defendant had
      the state of mind or intent necessary to commit the crime
      charged in the indictment, or two, whether that defendant
      had a motive or the opportunity to commit the act charged in
      the indictment, or three, whether that defendant acted
      according to a plan or in preparation for commission of a
      crime, or four, whether that defendant committed the act for
      which he is on trial by accident or mistake. These are the
      limited purposes for which any evidence of other similar
      acts may be considered. (emphasis added)

                                14
Vaquero's prior possession of cocaine in Florida under Rule

404(b), in order to show his motive or intent.    Vaquero argues

that the evidence is irrelevant under Rule 401, more prejudicial

than probative under Rule 403, and does not prove motive or

intent as required by Rule 404(b).4

     We review the admission of evidence under the standards set

out in § I.B hereof.

     Vaquero argued at trial that although the video tape portrays

him as a willing participant in the conspiracy, he never intended

to deal cocaine or aid anyone else in doing so; he thereby put his

intent at issue.   See United States v. Adderly, 529 F.2d 1178, 1181

(5th Cir. 1976).       The court did not abuse its discretion in

admitting evidence of Vaquero's prior possession of cocaine in

Florida because it rebuts Vaquero's contention that he lacked the

mens rea to deal drugs.     Furthermore, because this evidence was

quite probative of Vaquero's intent, the district court did not

abuse its discretion in determining that the evidence was more

probative than prejudicial.

     D.   Sentencing

          1.   Obstruction of Justice

     Vaquero claimed, under oath, that his involvement in the

conspiracy, as depicted in the videotape, was limited to that of an

unwilling participant, and for this reason the court added two


4
   Under Fed.R.Evid. 404(b), evidence of prior crimes, wrongs, or
acts may be admitted to show proof of motive, opportunity,
intent, preparation, plan, knowledge, identity, or absence of
mistake or accident.

                                 15
points to his base offense level for obstruction of justice in the

form   of    perjury     under   United     States   Sentencing     Commission,

Guidelines Manual, § 3C1.1. (Nov. 1990).             Vaquero argues that this

adjustment (1) punished him for testifying on his own behalf, in

violation of his rights under the Fifth Amendment, (2) constitutes

double jeopardy by punishing him both for the crime itself and for

his defense to the crime, in violation of the Sixth Amendment, and

(3) constitutes cruel and unusual punishment in violation of the

Eighth Amendment.

       The district court's finding of perjury, based on Vaquero's

continued assertion that he never intended to deal drugs, is fairly

supported by the record.         His Fifth Amendment claim fails because

he has no constitutional right to testify falsely.                United States

v. Matos, 907 F.2d 274, 276 (2nd Cir. 1990); United States v.

Beaulieu, 900 F.2d 1537, 1539 (10th Cir. 1990), cert. denied, 497
U.S. 1009 (1990).         His Sixth Amendment claim "misperceives the

distinction between a sentence and a sentence enhancement." United

States v. Ainsworth, 932 F.2d 358, 363 (5th Cir. 1991), cert.

denied 112 S. Ct. 346 (1991) (quoting United States v. Mocciola, 891
F.2d 13, 17 (1st Cir. 1989) (holding that a claim for double

jeopardy does not arise in the context of a sentence enhancement

for possessing a firearm in relation to a drug offense).                  Finally,

his Eighth Amendment claim that his base offense level was upgraded

by   two    points     "for   simply   testifying     on   [his    own]    behalf

constitutes 'cruel and unusual punishment'" must fail. His offense

level was not adjusted because he testified on his own behalf; it


                                       16
was adjusted because he perjured himself.       Vaquero's offense level

enhancement for perjury did not violate his constitutional rights.

United States v. Dunnigan, 113 S. Ct. 1111 (1993); United States v.

Butler, 988 F.2d 537 (5th Cir. 1993).

           2.     Minor Participant

     Vaquero also argues that the court erred by refusing to adjust

his offense downward by two levels under U.S.S.G. § 3B1.2 for his

minor role in the conspiracy.       He asserts, without support in the

record, that the government concedes that he played a minor role.

     U.S.S.G. § 3B1.2, comment. (n.1) states that this adjustment

is intended to apply to individuals who are "less culpable than

most other participants."      The district court did not clearly err

in determining that Vaquero did not play a minor role in the

conspiracy, a finding supported by Vaquero's statement on videotape

that he would oversee cocaine shipments from Florida to Baton Rouge

every two weeks.

           3.     Amount of Cocaine

     Vaquero contends that the court erred by determining that the

total amount of cocaine involved in the conspiracy was twenty

kilograms, primarily because the jury determined that he had

possessed only five kilograms.

     Application Note 1 of § 2D1.4 provides "[i]f the defendant is

convicted of an offense involving negotiation to traffic in a

controlled      substance,   the   weight   under   negotiation   in   an

uncompleted distribution shall be used to calculate the applicable

amount."     Vaquero agreed to transport between fifteen and twenty


                                    17
kilograms of cocaine from Florida to Baton Rouge.      Although he

never actually transported it, his agreement to do so provides a

sufficient basis for the court to calculate his base offense level

using the figure of twenty kilograms of cocaine.

III. Herman Mouton, Jr.

     A.   Insufficient Evidence

     We review a claim of insufficient evidence to determine

whether a rational jury could find guilt beyond a reasonable doubt.

United States v. Anderson, 987 F.2d 251, 255 (5th Cir. 1993).

     To prove a conspiracy, the government must show, inter alia,

that an agreement existed between two persons.   Mouton claims that

the government failed to prove that an agreement existed, because

the only person he "agreed" with was Linda Howard, who cannot be

considered a co-conspirator because she was a government informant.

United States v. Martino, 648 F.2d 367, 405 (5th Cir. 1981), cert.

denied, 456 U.S. 943 (1982).

     Having reviewed the record, we find that ample evidence exists

of Mouton's agreement with members of the conspiracy other than

Howard,5 and a rational jury could easily have determined that

5
   For example, Jeffrey Hale gave the following testimony
regarding both his involvement and Joe Collier's involvement with
Mouton in the conspiracy:
Q:   After you had been [driving Mr. Mouton to Alexandria] for a
     couple of months, what did Mr. Mouton tell you?
A:   He was telling me basically how I could make some quick
     money, easy money, by just holding the drugs that he was
     getting and delivering it to him when he needed it, whenever
     he needed it delivered to him. . . .
Q:   Did you receive money for sitting on the drugs?
A:   Yes.
Q:   From whom did you receive this money?
A:   Mr. Mouton.

                                  18
Mouton was a member of the conspiracy beyond a reasonable doubt.

     B.        Waiver of Conflict-Free Counsel

     We review the district court's acceptance of Mouton's waiver

of conflict-free counsel for simple error.               See United States v.

Snyder, 707 F.2d 139, 144 (5th Cir. 1983) (holding that the

standard of review for challenged attorney disqualification orders

in criminal cases is simple error).

     Under the Sixth Amendment, if a defendant has a constitutional

right     to    counsel,   he   also       has   a   corresponding    right   to

representation that is free from any conflict of interest. Wood v.

Georgia, 450 U.S. 261, 271 (1981). "A conflict exists when defense

counsel    places     himself   in     a    position   conducive     to   divided

loyalties."       United States v. Carpenter, 769 F.2d 258, 263 (5th

Cir. 1985) (citing Mitchell v. Maggio, 679 F.2d 77, 79 (5th Cir.

1982), cert. denied, 459 U.S. 912 (1982)).

     Mouton's attorney, Edward Stephens, jointly represented Mouton

and Stewart, an alleged co-conspirator not party to this appeal.

Furthermore, Stephens may have been identified in one of the tape-



Q:   Did you receive that money directly from Mr. Mouton or from
     some other individual?
A:   Just from Mr. Mouton. . . .
Q:   Now, you mentioned, I believe, that Joe Collier was a
     customer of Mr. Mouton?
A:   Yes.
Q:   New, was Mr. Mouton selling to Joe Collier or buying from
     him or both?
A:   I would deliver it to him, to Joe Collier. I would give it
     to him, and him and Mr. Mouton did business after that. I
     would just drop it off to him.
Q:   Just so we are clear, what were you delivering to Mr.
     Collier?
A:   Cocaine.

                                           19
recorded conversations as also being involved in the conspiracy.6

Assuming that the taped reference to "Eddie" is Stephens, Stephens

may have been reluctant at trial to ask questions of witnesses that

could implicate either his client Stewart or himself, a valid

conflict of interest existed. The finding of an actual conflict of

interest triggers the need for a hearing pursuant to United States

v. Garcia, 517 F.2d 272 (5th Cir. 1975).          Garcia directs the

district court, when a conflict of interest exists between the

defendant and his attorney, to:

          Address    each    defendant     personally    and
          forthrightly advise him of the potential
          dangers of representation by counsel with a
          conflict of interest. The defendant must be
          at liberty to question the district court as
          to the nature and consequences of his legal
          representation. Most significantly, the court
          should seek to elicit a narrative response
          from each defendant that he has been advised
          of his right to effective representation, that
          he understands the details of his attorney's
          possible    conflict   of    interest    and   the
          potential perils of such a conflict, that he
          has discussed the matter with his attorney or
          if he wishes with outside counsel, and that he
          voluntarily    waives    his   Sixth    Amendment
          protections. Cf. United States v. Foster, 469
F.2d 1 (1st Cir. 1972).       It is, of course,
          vital that the waiver be established by
          "clear,     unequivocal,      and     unambiguous
          language."      National Equipment Rental v.
          Szukhert, [sic] 375 U.S. 311, 84 S. Ct. 411, 11
L. Ed. 2d 354, 367-8 (1964).        Mere assent in
          response to a series of questions from the
          bench may in some circumstances constitute an
          adequate    waiver,   but    the   court    should
          nonetheless endeavor to have each defendant
          personally articulate in detail his intent to

6
   In that tape-recorded conversation between Howard and a
witness, in response to Howard's question "[i]s he the only one
that does for you?," the witness replies "[n]o, if I can find my
law partner, you know him, Eddie. . . ."

                                  20
          forego   this    significant   constitutional
          protection. . . . We hold only that if, as a
          matter of fact, a defendant after thorough
          consultation with the trial judge knowingly,
          intelligently and voluntarily wishes to waive
          this protection, the Constitution does not
          prevent him from so doing.

Garcia, 517 F.2d at 278.

     The court fully complied with Garcia and held a thorough

hearing advising Mouton, himself an attorney, of his right to waive

the conflict, and of the dangers involved in making such a waiver.7

7
   The court explained to Mouton:
     The United States Constitution gives every defendant the
right to effective assistance of counsel. When one lawyer
represents two or more defendants in a case, or when we have the
conflict as has been stated here between you and Mr. Stephens
because of evidence that might affect the lawyer, the lawyer may
have trouble representing all of the defendants with the same
fairness.
     This is a conflict of interest that denies the defendant the
right to effective assistance of counsel. Such conflicts are
always a potential problem because different defendants may have
different degrees of involvement.
     Each defendant has a right to a lawyer who represents him
and only him. This kind of conflict of interest can be dangerous
to a defendant in a number of ways. A few examples are: the
Government may offer to recommend a lesser sentence to one
defendant if he cooperates with the Government. His lawyer ought
to advise him on whether or not to accept this offer, but if the
lawyer advises him to accept the offer, it may harm the cases of
the other defendants or of the lawyer himself, in this case who
are also his clients.
     The Government may let a defendant who is not as involved as
other defendants plead guilty to lesser charges than the other
defendants. After the guilty plea, however, the Government may
require the defendant to testify. The lawyer who represents more
than one defendant or who may be concerned about representing
himself might recommend that either the first defendant not plead
guilty to protect the other defendants that he represents or that
the only defendant he is representing not plead guilty in order
to protect the lawyer.
     The lawyer might also recommend that the first defendant
plead guilty which might harm the cases of the other defendants.
Sometimes one of the defendants represented by a lawyer will take
the stand to testify in his own behalf. In order to represent
the other defendants fairly, the lawyer should question the

                                21
Mouton,   as    an   attorney   with   twenty    years   experience,    fully

understood     the   district   court's     concerns   over   his   attorney's

conflicts, and indicated more than once that he desired to waive

his right to conflict free counsel.



defendant on the stand as completely as possible. However, he
may not do so because he cannot ask the defendant as a witness
about anything that the defendant has told him in confidence.
This would arise, for example, if Mr. Stewart took the stand here
or maybe even if you took the stand and you wanted to say
something about -- it wasn't you, it was Mr. Stephens, for
example. And that is what that conversation was all about.
     The best defense for a single defendant often is the
argument that while the other defendants may be guilty, he is
not. A lawyer representing two or more defendants cannot
effectively make such an argument. Evidence that helped one
defendant might harm another defendant's case. When one lawyer
represents two or more defendants, he might offer or object to
evidence that could help one defendant if it harms the other
defendant's case.
     The court advises defendants against representation by a
lawyer who also represents other defendants in the same case or
who might have to represent himself. The court urges each
defendant to obtain a lawyer who will represent him and only him.
Each defendant has the right to a lawyer of his own. Each
defendant can also give up that right if he chooses.
     The Court: I have read the above statement to you. Now, do
you understand that?
     Mouton: I do, your Honor.
     The Court: Okay. Do you understand that you have a right
to an attorney of your own?
     Mouton: Yes, I do.
     The Court: You understand that you have a right to a
conflict free attorney?
     Mouton: Yes, I do, your Honor.
     The Court: You understand you have a right to a competent
attorney?
     The Witness: Yes, I do, your Honor.
     The Court: And you understand, as I understand it, you want
Mr. Stephens to represent you as your lawyer even though he
previously represented another defendant Mr. Stewart and you
heard the evidence regarding the allegations against Mr.
Stephens? Knowing all this, you want him to represent you even
though he might have a conflict which might not be in your best
interest?
     Mouton: Yes, I do, your Honor.


                                       22
     Mouton now argues that his waiver was not made "knowingly"

because the district court would not guarantee him that if he chose

new counsel, that counsel would be given adequate time to prepare

for the trial which was scheduled in two weeks.         We are not

persuaded.   The court clearly stated to Mouton that his concern

over whether a new attorney would have adequate time to prepare for

trial should not factor into his waiver decision at all, and that

if he decided to retain a new attorney, then the district court

would determine whether his new attorney required additional time

to prepare for trial. Furthermore, the court noted that Mouton had

been aware for sixty days of the potential conflict of interest

with his attorney. The court explicitly told Mouton more than once

that if he desired a new attorney the court would question that

attorney to determine whether he could prepare for trial in two

weeks.   Mouton had no right to a guaranteed continuance of his

trial before deciding whether to retain new counsel.

     Our determination that Mouton knowingly, voluntarily, and

intentionally waived his right to conflict free counsel does not,

however, end our inquiry.   An accused's right to waive conflict-

free representation is not absolute.   If the conflict is so severe

as to render a trial inherently unfair, then the integrity of the

judicial system has been undermined, and the accused has been

deprived of his right to effective assistance of counsel.    United

States v. Snyder, 707 F.2d 139, 145 (5th Cir. 1983) (citing Uptain

v. United States, 692 F.2d 810 (5th Cir. 1982)).       We determine

whether the integrity of the judicial system has been undermined by


                                23
reference to the current national standards of legal ethics.             See

In Re Dresser Industries, Inc., 972 F.2d 540, 544 (5th Cir. 1992).

The ABA   Model   Rules   of   Professional   Conduct   provide   that    an

attorney may not represent a client whose interests are adverse to

those of another client or the attorney himself unless the attorney

reasonably believes that the new client's representation will not

be affected, and the client consents after having the conflicts

explained to him.8   The Disciplinary Rules of the ABA Model Code of

Professional Responsibility set forth similar standards.9

8
 Rule 1.7 provides:
     (a) A lawyer shall not represent a client if the
representation of that client will be directly adverse to another
client, unless:
          (1) the lawyer reasonably believes the representation
     will not adversely affect the relationship with the other
     client; and
          (2) each client consents after consultation.
     (b) A lawyer shall not represent a client if the
     representation of that client may be materially limited by
     the lawyer's responsibilities to another client . . .
     unless:
          (1) the lawyer reasonably believes the representation
     will not be adversely affected; and
          (2) the client consents after consultation. . . .

ABA/BNA Lawyer's Manual of Professional Conduct 51:401-402 (1990
update).
9
 DR 5-101(A) provides:
     (A) Except with the consent of his client after full
          disclosure, a lawyer shall not accept employment if the
          exercise of his professional judgment on behalf of his
          client will be or reasonably may be affected by his own
          financial business, property, or personal interests.

DR 5-105(B) and (C) provide:
     (B) A lawyer shall not continue multiple employment if the
          exercise of his independent professional judgment in
          behalf of a client will be or is likely to be adversely
          affected by his representation of another client, or if
          it would be likely to involve him in representing
          differing interests, except to the extent permitted

                                    24
      The conflicts between Mouton and his attorney Stephens were

based on Stephens's representation of a co-conspirator not party to

this appeal, and on one witness's reference to a law partner named

Eddie, purportedly Stephens.          In light of current standards of

legal ethics, these conflicts do not undermine the integrity of the

judicial process in this case.            Stephens demonstrated during the

Garcia hearing that he believed his representation of Mouton would

not   be    affected   by   the   cited   conflicts.10   He   unequivocally


             under DR 5-105 (C).

      (C)    In the situations covered by DR 5-105(A) and (B), a
             lawyer may represent multiple clients if it is obvious
             that he can adequately represent the interest of each
             and if each consents to the representation after full
             disclosure of the possible effect of such
             representation on the exercise of his independent
             professional judgment of behalf of each.

ABA/BNA Lawyer's Manual on Professional Conduct 01:328-329 (1991
update).
10
 Mouton's attorney stated:
     [Mouton and his family] feel comfortable with my office and
I feel that we do well for them.
     And just if I could be heard, your honor, as to the
potential conflict. . . . In the case at bar the co-defendant,
if any could be suggested, there is no conflict. I don't
represent Mr. Collier or Jesus or those other persons, only Mr.
Mouton.
     The discussion as to Leonard Stewart we take the position
that it is simply a distraction, your honor, intended to be a
distraction, a smoke screen rather and not intended to establish
any true conflict. There is none that exists to my knowledge.
. . . .
     And, your honor, we can't divorce ourselves from Mr. Mouton
being a lawyer also. It is not just a run-of-the-mill or lay
defendant. He is a lawyer who knows exactly what he is faced
with much more than a lay person. And I think that warrants some
concern.
. . . .
     At this point, your honor, I have not gathered any
information from my prior representation of Mr. Stewart that I --
first of all I have not revealed any and I have not obtained any

                                      25
advocated that he be allowed to continue representation of Mr.

Mouton.

     Regarding     Mouton's    consent,    Mouton    is    an   attorney     who

practiced law for twenty years, and even assisted Stephens in the

preparation of this case.      As such, he fully understood, more than

a lay person could, the potential harm that could arise from

representation     by   an   attorney    with   a   conflict    of    interest.

Furthermore, the district court went to great lengths during the

Garcia hearing to explain how the conflicts may arise, how they may

affect Stephens's performance as an advocate for Mouton at trial,

and how Mouton could be adversely affected.            It is beyond debate

that Mouton understood the problem and knowingly took his chances

with Stephens.     We limit our holding to the facts of this case;

when a defendant who is an attorney with twenty years of experience

unequivocally waives his right to conflict free counsel, following

a full Garcia hearing, and when the potential conflict arises from

counsel's dual representation of co-conspirators and counsel's

tangential link to the conspiracy himself, the integrity of the

judicial system is not undermined and the accused has not been

deprived of his right to effective assistance of counsel.                 Compare

United States v. Greig, 967 F.2d 1018 (5th Cir. 1992) (holding that

when the court failed to hold a Garcia hearing, an attorney who

twice initiated ex parte communications with a defendant other than

the defendant that he was representing, and thereby was open to an

indictment   for    obstruction     of    justice     as   well      as   severe


that could be a conflict to Mr. Mouton.

                                    26
disciplinary measures and monetary sanctions, could not continue to

represent the defendant); United States v. Snyder, 707 F.2d 139

(5th Cir. 1983) (holding that the likelihood of public suspicion

outweighs     the     social    interest       served     by    an   attorney's

representation of the defendant when the attorney himself had

already been indicted for his participation in the defendant's

crime).     The district court did not err in accepting Mouton's

waiver of conflict-free counsel.

     C.     Ineffective Assistance of Counsel

     To prevail on his claim of ineffective assistance of counsel,

Mouton    must    meet   the   well   known    criteria    of   Strickland   v.

Washington, 466 U.S. 668, 690, 696 (1984).

     Mouton has identified various acts and omissions by his

attorney that he argues fell outside the range of professional

judgment.11      We need not determine whether these acts fell outside

the range of competent assistance before determining whether Mouton

was prejudiced by the conduct.12            Mouton has made no showing that

the outcome of his trial would have been different but for his

11
   Specifically, he cites his attorney's failed promise to
develop a "drug addiction" defense, virtual silence during voir
dire, inadequate cross-examination of Jeffrey Hale, and inability
to support an entrapment defense.
12
     In particular, a court need not determine whether
     counsel's performance was deficient before examining
     the prejudice suffered by the defendant as a result of
     the alleged deficiencies. The object of an
     ineffectiveness claim is not to grade counsel's
     performance. If it is easier to dispose of an
     ineffectiveness claim on the ground of lack of
     sufficient prejudice, which we expect will often be so,
     that course should be followed.
Strickland v. Washington, 466 U.S. 668, 697 (1984).

                                       27
attorney's alleged errors.     Furthermore, our review of the record

indicates    that   the   evidence    presented     against   Mouton   was

overwhelming, and it is highly unlikely that, if his attorney had

acted differently, the jury would have reached any decision other

than finding Mouton guilty.     He has failed to prove that he was

denied his right to effective assistance of counsel.

     D.     Sentencing Error

     Mouton argues that the court erred in increasing his offense

level by two under United States Sentencing Commission, Guidelines

Manual, §1B1.3 (Nov. 1990), which provides that adjustments to

offense levels shall be made on the basis of all acts caused by the

defendant "that occurred during the commission of the offense of

conviction, in preparation for that offense, or in the course of

attempting to avoid detection or responsibility for that offense."

The probation officer adjusted Mouton's base offense level upward

based on the government's assertion that 116.5 kilograms should be

included within relevant conduct.         Mouton claims that the district

court's finding that his conduct involved 116.5 kilograms of

cocaine is based on hearsay, thereby violating his rights under the

Fifth and Sixth Amendments.

     Having reviewed Mouton's sentencing hearing, we find that the

court's conclusion that Mouton's conduct involved 116.5 kilograms

of cocaine was not based solely on hearsay.13 The court did not err

13
   In making this determination, the court "relie[d] not only on
the evidence presented today by Mr. Connors [a member of the
Sheriff's Department in Baton Rouge], but also relie[d] on the
testimony presented at the trial from Mr. Hale and Ms. Howard, as
well as the tapes, both audio and video tapes, and other evidence

                                     28
in increasing Mouton's sentence under § 1B1.3.

                           CONCLUSION

      For the foregoing reasons, we AFFIRM the convictions and

sentences of Clarence Taylor, Miguel Vaquero, and Herman Mouton,

Jr.




presented at the trial of this case."

                               29